Citation Nr: 0822869	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  01-05 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 2000, the RO concluded that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a right knee disability.  

When this case was previously before the Board in August 
2006, the claim concerning the right knee was reopened, and 
remanded, for additional development and adjudication on the 
merits.  In December 2007, the Board again remanded the claim 
for additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

The issues of entitlement to service connection for a 
bilateral hip disability, and increased ratings for residuals 
of an injury to the left medial meniscus with traumatic 
arthritis, and arthritis of the left knee were adjudicated by 
the Board in December 2007.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  Service connection is in effect for, among other 
disabilities, residuals of an injury to the left medial 
meniscus, evaluated as 10 percent and arthritis of the left 
knee, evaluated as 10 percent disabling.

2.  The veteran's right knee disability is aggravated by his 
service-connected left knee condition.


CONCLUSION OF LAW

A right knee disability is aggravated by the service-
connected left knee disabilities.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 
3.310 to implement the holding in Allen.  The revised 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2007).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has been granted service connection for bilateral 
hearing loss, evaluated as 50 percent disabling; residuals of 
an injury to the left medial meniscus, evaluated as 10 
percent; arthritis of the left knee, evaluated as 10 percent 
disabling; and for tinnitus, evaluated as 10 percent.

The veteran asserts that service connection is warranted for 
a right knee disability.  He has asserted that he injured the 
right knee at the same time he hurt his left knee in service.  
In the alternative, he argues that his left knee disability 
caused or aggravated his right knee disability.  

The service treatment records are negative for complaints or 
findings pertaining to the right knee.  The separation 
examination in January 1946 noted that the veteran had 
problems with the left knee, but there was no mention of the 
right knee.  In a September 1949 statement, the veteran 
alleged that both knees hurt following the in-service 
accident, and that he was experiencing right knee pain.  

An X-ray study of the right knee on a VA examination in 
September 1996 revealed degenerative joint disease, 
chondrocalcinosis and evidence of an old trauma to the right 
medial collateral ligament with some slight calcification.  
The diagnosis was remote injury to the right knee with 
complaints of pain.  

Initially, the Board notes that there are medical opinions 
favorable and unfavorable to the veteran's claim.  In this 
regard, the Board points out that following the September 
1996 VA examination, the examiner commented that it was 
difficult to blame the veteran's current status on the injury 
sustained in service, especially with his history of working 
for 38 years as a delivery person, and his history of falling 
more than 5,000 times.  

In June 2005, a VA physician provided an opinion concerning 
the etiology of the veteran's right knee disability.  He 
noted that he reviewed the claims folder.  He referred to 
private medical records that contained a history of a motor 
vehicle accident in service that resulted in injury to both 
knees.  He concluded that it was less likely than not that 
the right knee condition was caused by the left knee 
disability.  He explained that the veteran had not shown any 
treatment after service for the right knee for a long time, 
perhaps 50 years.  He added that a notation in a May 2004 
report from a private physician indicated that the veteran's 
symptoms began about ten years earlier.  The VA physician 
also stated that the right knee disability was not aggravated 
by the left knee disability.  

Following a VA orthopedic examination in July 1999, the 
examiner opined that the right knee condition was not caused 
by the left knee disability, but that it was aggravated by 
it.  The physician was requested to clarify his opinion.  In 
January 2000, the examiner indicated that he reviewed the 
claims folder.  He stated that the veteran had intermittent 
swelling of the right knee that had been noted on physical 
examination.  He commented that it was his feeling that the 
increased swelling was due to a weight transfer from the 
veteran's service-connected left knee to his right knee.  

On VA orthopedic examination in January 2007, the veteran 
again stated that both knees had been injured in the accident 
in service.  Following an examination, the diagnosis was 
right knee degenerative joint disease with decreased range of 
motion.  The examiner opined, based on a review of the claims 
folder, that 25 percent of the degenerative joint disease and 
decreased range of motion of the right knee could be 
attributed to the service-connected left knee disability.  
Most of it was not related to the left knee.  He felt that 
the inability to fully extend the left knee lead to a similar 
situation on the right side.  He acknowledged the opinion of 
the VA physician in 2005, but stated that the examiner at 
that time had not fully examined the right knee as he had 
done.  

Pursuant to the Board's December 2007 remand, the physician 
who examined the veteran in January 2007 was asked to clarify 
his opinion.  He noted that he reviewed the claims folder.  
He stated that because the veteran's left knee had some 
disability due to an injury in service, he felt that this 
could have impacted on the right knee and the formation of 
degenerative joint disease.  He maintained that 75 percent of 
the right knee degenerative joint disease was due to normal 
aging, but that 25 percent could be attributed to the left 
knee disability.  He added that the left knee disability did 
not cause the degenerative joint disease, but that once he 
got the arthritis, it progressed 25 percent faster than it 
would have without the left knee injury.  Finally, the 
physician commented that because the veteran's left knee was 
chronically affected by the service-connected injury, he 
concurred that the left knee injury could have had some 
affect on the right knee.  

As noted above, there are conflicting opinions of record.  
Some favorable and unfavorable opinions were predicated on a 
review of the claims folder.  With respect to direct service 
connection, the service treatment records reveal no evidence 
of a right knee injury, there was no evidence of treatment 
for the right knee for 50 years after discharge from service, 
and the preponderance of the competent medical evidence 
reveals it is less likely that any current right knee 
complaints are related to service.  The Board is persuaded, 
however, that the preponderance of the evidence supports the 
veteran's claim for service connection based on aggravation 
by the service-connected left knee disabilities.  In this 
regard, the most recent opinion indicated that the 
examination conducted in January 2007 was more thorough than 
that accomplished at the time of the June 2005 VA 
examination.  Accordingly, the Board concludes that service 
connection for the degree of increased right knee disability 
due to the veteran's service-connected left knee disability 
is warranted.  


ORDER

Service connection for the degree of increased disability of 
the right knee that is due to the service-connected left knee 
disabilities is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


